Citation Nr: 1454409	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has a current psychiatric disorder that is related to service.  VA treatment records reflect that the Veteran has not received any mental health treatment from VA.  Treatment notes from the Brooklyn Park Vet Center reflect that the Veteran received counseling from September 2010 to January 2011, and a March 2011 "Non-Visit Note" indicated that the Veteran had reported improvement and had stated that he would be unable to attend future appointments.  There is no indication from the claims file, including the Veteran's August 2013 hearing testimony, of any outstanding, relevant private or VA treatment records that need to be obtained.     

In a June 2012 stand-alone assessment, a private psychologist diagnosed PTSD and depressive disorder not otherwise specified, and opined that the Veteran met the diagnostic criteria for PTSD as a result of his military experiences in Korea.  However, the private psychologist did not support his conclusion with a rationale.  

The Veteran has never been afforded a VA examination, and he has requested evaluation by a VA psychiatrist during the course of the appeal (see November 2011 notice of disagreement).  A VA examination is required to ascertain whether any currently diagnosed psychiatric disorder is related to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional development deemed appropriate, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The Veteran's claims file should be reviewed in conjunction with the examination. 

The examiner is asked to address the following: 

a) Identify all psychiatric diagnoses present.  Diagnoses of PTSD, depressive disorder, and anxiety disorder should be ruled in or excluded. 

b) For every psychiatric diagnosis rendered, the examiner should make a specific finding as to the approximate time that the condition had its onset. 

c) For every psychiatric diagnosis rendered, the examiner should opine as to whether it is at least as likely as not related to any in-service disease or injury, any event of service, or had its onset in service.

In forming the above opinions, the examiner should take into account any history provided by the Veteran on examination, and any statements already of record pertaining to in-service stressors, in-service symptoms, and post-service symptoms. 

A complete explanation must be provided to support all opinions expressed.  

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


